Exhibit 10.1
Execution
LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) dated as of as of the 22nd day of
December, 2009, by and among Health Benefits Direct Corporation, a Delaware
corporation (the “Parent”), Insurance Specialist Group Inc., a Florida
corporation (“Insurance Specialist Group”), HBDC II, Inc., a Delaware
corporation (“HBDC”), Insurint Corporation, a Delaware corporation (“Insurint”),
Platinum Partners, LLC, a Florida limited liability company (“Platinum
Partners”), InsPro Technologies, LLC, a Delaware limited liability company
(“InsPro” and collectively with Insurance Specialist Group, HBDC, Insurint, and
Platinum Partners, the “Subsidiaries” and collectively with the Subsidiaries and
the Parent, the “Loan Parties”) and The Co-Investment Fund II, L.P., a Delaware
limited partnership (the “Lender”) provides the terms on which Lender shall
provide a term loan to the Loan Parties to fund their working capital needs and
the terms on which the Loan Parties shall repay the loan to Lender. Intending to
be legally bound, the parties agree as follows:
     1. Definitions. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 9.
     2. Loan.
          (a) Loan Subject to the terms and conditions set forth in this
Agreement, the Lender agrees to loan to the Loan Parties the principal amount of
One Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the “Loan”). The
Loan will be evidenced by the Senior Secured Promissory Note in substantially
the form attached hereto as Exhibit A (the “Note”). The Loan shall be secured by
a Security Agreement between the Loan Parties and the Lender in substantially
the form attached hereto as Exhibit B (the “Security Agreement”), an
Intellectual Property Security Agreement between the Loan Parties and the Lender
in substantially the form attached hereto as Exhibit C (the “Intellectual
Property Security Agreement”), and a Pledge Agreement substantially in the form
attached hereto as Exhibit D (the “Pledge Agreement”) This Agreement, the Note,
the Security Agreement, the Intellectual Property Security Agreement, and the
Pledge Agreement may hereinafter be referred to collectively as the “Loan
Documents” and individually as a “Loan Document.”
          (b) Closing Subject to the conditions set forth herein, the closing
for the Loan (the “Closing”) shall take place contemporaneously with the
execution and deliver of the Loan Documents (the date of such Closing, the
“Closing Date”). The Closing shall take place via telecopier (or similar means
of electronic transmission) and overnight mail at the offices of Buchanan
Ingersoll & Rooney PC, Suite 3200, Two Liberty Place, Philadelphia, Pennsylvania
19102, at 11:00 a.m. Eastern Standard Time or at such other place as the Lenders
and the Company may agree.
          (c) Funding For the convenience of the Loan Parties, the Lender will
disburse the net proceeds of the Loan to Parent.

 



--------------------------------------------------------------------------------



 



     3. Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants to the Lender as follows:
          (a) Subsidiaries. Parent has no direct or indirect stock ownership,
partnership interest or other equity interest in any Person other than the
Subsidiaries. Parent owns, directly or indirectly, all of the capital stock or
membership interests of each Subsidiary free and clear of any and all Liens, and
all the issued and outstanding shares of capital stock or membership interests
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights. Parent or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of the
Subsidiaries as owned by Parent or such Subsidiary. None of the membership
interests in any Subsidiary which is a limited liability company are
certificated.
          (b) Organization and Qualification. Each Loan Party is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted and as
presently proposed to be conducted, except in each case as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. No Loan Party is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each Loan Party is duly qualified to
conduct its respective businesses and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
          (c) Authorization; Enforcement. Each Loan Party has the requisite
corporate or limited liability company power and authority to enter into and to
consummate the transactions contemplated by each of the Loan Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Loan Documents by each Loan Party and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or limited liability company action on the
part of such Loan Party and no consent or further corporate or limited liability
company action is required on its part in connection therewith. Each Loan
Document executed and delivered by a Loan Party has been duly executed by it and
constitutes the valid and binding obligation of such Loan Party enforceable
against it in accordance with its terms.
          (d) No Conflicts. The execution, delivery and performance of the Loan
Documents by each Loan Party and the consummation by such Loan Party of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of such Loan Party’s certificate or articles of
incorporation, bylaws or other

2



--------------------------------------------------------------------------------



 



organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Loan
Party debt or otherwise) or other understanding to which a Loan Party is a party
or by which any property or asset of a Loan Party is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which a Loan Party is subject (including federal and state securities laws
and regulations), or by which any property or asset of a Loan Party is bound or
affected; except in the case of each of clauses (ii) and (iii), such as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.
          (e) Filings, Consents and Approvals. No Loan Party is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by such Loan Party of the Loan Documents,
other than those that have been made or obtained prior to the date of this
Agreement.
          (f) SEC Reports; Financial Statements. Parent has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (or such
shorter period as the Company was required by law to file such reports) (the
foregoing materials and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has timely filed a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. Parent has made
available to the Lender or its respective representatives true, correct and
complete copies of each of the SEC Reports not available on the EDGAR system (if
any). As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of Parent
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or amendment, as
applicable). Such financial statements have been prepared in accordance with
GAAP, applied on a consistent basis, during the periods involved, except as may
be otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of Parent and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in

3



--------------------------------------------------------------------------------



 



the case of unaudited statements, to normal, immaterial, year-end audit
adjustments or adjustments which will not be material, either individually or in
the aggregate.
          (g) Tax Status. Each of the Loan Parties (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except in each case as would not reasonably be expected to have a
Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of Parent know of no basis for any such claim.
          (h) Material Changes. Since the date of the latest financial
statements included in the SEC Reports, except as set forth in the SEC Reports,
(i) there has been no event, occurrence or development that has had or that
would reasonably be expected to result in a Material Adverse Effect, (ii) Parent
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in Parents’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) Parent has not altered its
method of accounting or the identity of its auditors, (iv) Parent has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (v) Parent has not sold any assets outside of
the ordinary course of business, (vi) Parent has not made any material capital
expenditures and (vi) Parent has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Parent stock option
plans. Parent does not have pending before the Commission any request for
confidential treatment of information. None of the Loan Parties has taken any
steps to seek protection pursuant to any bankruptcy law nor does Parent have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.
          (i) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Loan Documents
against any Loan Party or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. No Loan Party, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of Parent, there is not pending any
investigation by the

4



--------------------------------------------------------------------------------



 



Commission involving Parent or any current or former director or officer of
Parent (in his or her capacity as such).
          (j) Labor Relations. Except as disclosed in Schedule 3(j) hereof, no
material labor dispute exists or, to the knowledge of any Loan Party, is
imminent with respect to any of the employees of any Loan Party. No Loan Party
is a party to any collective bargaining agreement or employs any member of a
union. The Loan Parties believe that their relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the Securities Act) of
a Loan Party has notified a Loan Party that such officer intends to leave the
Loan Party or otherwise terminate such officer’s employment with the Loan Party.
No executive officer of a Loan Party is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject a Loan Party to any liability
with respect to any of the foregoing matters.
          (k) Compliance. No Loan Party (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default under), nor has any Loan Party
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (except to the extent such default or violation has been waived), (ii) is
in violation of any judgment, decree or order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute,
ordinance, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
pollution, environmental protection, occupational health and safety, product
quality and safety or employment and labor matters, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect. Parent is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance would not have or reasonably be expected to result in a Material
Adverse Effect.
          (l) Regulatory Permits. The Loan Parties possess all certificates,
authorizations, licenses and permits issued by the appropriate federal, state,
local or foreign regulatory authorities necessary to conduct their respective
businesses as described in the SEC Reports, except where the failure to possess
any such certificates, authorizations, licenses or permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and no Loan Party has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization, license or permit.

5



--------------------------------------------------------------------------------



 



          (m) Title to Assets. The Loan Parties have good and marketable title
in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned or used by them that is material to their respective businesses, in each
case free and clear of all Liens, except for Permitted Liens. Any real property
and facilities held under lease by the Loan Parties are held by them under
valid, subsisting and, to the Loan Parties’ knowledge, enforceable leases of
which the Loan Parties are in compliance, except as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
          (n) Patents and Trademarks.
               (i) Schedule 3.1(p) to this Agreement accurately sets forth all
material Intellectual Property that is owned and used in the business of the
Loan Parties, viewed as a whole, as presently conducted (“Company’s IP”). No
Intellectual Property other than the Company’s IP is material to the business of
any Loan Party as presently conducted or as presently proposed to be conducted.
A Loan Party is the sole and exclusive owner of all right, title and interest in
and to Company’s IP (with no breaks in the chain of title thereof) free and
clear of, to its knowledge, any claim, security interest, lien, pledge, option,
charge or encumbrance of any kind whatsoever. Company’s IP has not been used or
enforced or failed to be used or enforced in a manner that would result in the
abandonment, cancellation or unenforceability of any Loan Party’s material
rights in and to Company’s IP.
               (ii) No Loan Party has transferred any rights or interest in, or
granted any exclusive license with respect to, any of the Company’s IP to any
third party.1
               (iii) To the Loan Parties’ knowledge, all of Company’s IP is
currently in compliance in all material respects with all legal requirements
(including timely filings, proofs and payments of fees) and is, to the Loan
Parties’ knowledge, valid and enforceable. No Company’s IP which is necessary
for the conduct of any Loan Party’s businesses as currently conducted or as
currently proposed to be conducted has been or is now involved in any pending or
threatened cancellation, dispute or litigation of which any Loan Party is aware.
No patent of a Loan Party has been or is now involved in any interference,
reissue, re-examination or opposition proceeding.
               (iv) All of the licenses and sublicenses and consent, royalty or
other agreements concerning Company’s IP which are necessary for the conduct of
each Loan Party’s businesses as currently conducted or as currently proposed to
be conducted to which any Loan Party is a party or by which any of its assets
are bound (other than generally commercially available, non-custom,
off-the-shelf software application programs having a retail acquisition price of
less than $25,000 per license) (collectively, “License Agreements”) are valid
and binding obligations of the Loan Parties that are

6



--------------------------------------------------------------------------------



 



parties thereto and, to the Loan Parties’ knowledge, the other parties thereto,
enforceable in accordance with their terms, and there exists no event or
condition which, to the Loan Parties’ knowledge, will result in a material
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default by the Company or any of its Subsidiaries under any such
License Agreement.
               (v) Each Loan Party owns or has the valid right to use all of the
Intellectual Property that is necessary for the operation of its business as
currently conducted or as currently proposed to be conducted. The Loan Parties
have a valid and enforceable right to use all third party Intellectual Property
and confidential information used or held for use as the Company’s IP.
               (vi) To the knowledge of the Loan Parties, the conduct of the
Loan Parties’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Loan Parties’ knowledge, the Company’s IP which are necessary
for the conduct of any Loan Party’s businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third party.
There is no litigation or order pending or outstanding or, to the Loan Parties’
knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any of the Company’s
IP or, to the Loan Parties’ knowledge, the Loan Parties’ use of any Intellectual
Property or Confidential Information owned by a third party, and, to the Loan
Parties’ knowledge, there is no valid basis for the same.
               (vii) The consummation of the transactions contemplated hereby
and by the other Loan Documents will not result in the alteration, loss,
impairment of or restriction on any Loan Party’s ownership or right to use any
of the Company’s IP which is necessary for the conduct of any Loan Party’s
businesses as currently conducted or as currently proposed to be conducted.
          (o) Insurance. The Loan Parties are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Loan Parties are
engaged. The Loan Parties have no reason to believe that they will not be able
to renew their existing insurance coverage as and when such coverage expires or
to obtain similar coverage from similar insurers as may be necessary to continue
its business on terms consistent in all material respects with market for
similar size companies as the Loan Parties for the lines of business of the Loan
Parties at a cost that would not have a Material Adverse Effect. No Loan Party
has been refused any insurance coverage sought or applied for.
          (p) Transactions With Affiliates and Employees. None of the officers
or directors of Parent and, to the knowledge of Loan Parties, none of the
employees of the Loan Parties is presently a party to any transaction with a
Loan Party (other than for ordinary course services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by,

7



--------------------------------------------------------------------------------



 



providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Loan Parties, any entity in which any officer, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner, which in each case is required to be disclosed in the SEC Reports and
has not been so disclosed.
          (q) Internal Accounting Controls. Each Loan Party maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any differences. Parent has established disclosure controls and
procedures (as defined in Exchange Act rules 13a-14 and 15d-14) for Parent and
designed such disclosure controls and procedures so that they are effective in
ensuring that information required to be disclosed by Parent in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that material information relating to the Loan Parties is made known to
the certifying officers by others within those entities, particularly during the
period in which Parent’s Form 10-K or 10-Q, as the case may be, is being
prepared. Parent’s certifying officers have evaluated the effectiveness of
Parent’s controls and procedures in accordance with Item 307 of Regulation S-K
under the Exchange Act for the Company’s most recently ended fiscal quarter or
fiscal year-end (such date, the “Evaluation Date”). Parent presented in its most
recently filed Form 10-K or Form 10-Q the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in Parent’s internal controls (as such term is
defined in Item 308(c) of Regulation S-K under the Exchange Act) or, to Parent’s
knowledge, in other factors that would significantly affect Parent’s internal
controls. No Loan Party has received any written notice or correspondence from
any accountant relating to any potential material weakness in any part of the
system of internal accounting controls of Parent
          (r) Solvency. Based on the financial condition of the Loan Parties as
of the date hereof and as of the Closing Date (assuming that the Closing shall
have occurred), (i) the present fair saleable value of each Loan Party’s assets
exceeds the amount that will be required to be paid on or in respect of its
existing debts and other liabilities (including known contingent liabilities) as
they mature; (ii) the assets of each Loan Party do not constitute unreasonably
small capital to carry on its business, including its capital needs taking into
account the particular capital requirements of the business conducted by such
Loan Party, and capital availability thereof; and (iii) the current cash

8



--------------------------------------------------------------------------------



 



flow of each Loan Party, together with the proceeds it would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The foregoing representation and
warranty is also true and correct as to the Loan Parties on a consolidated
basis. No Loan Party intends to incur debts beyond its ability to pay such debts
as they mature (taking into account the timing and amounts of cash to be payable
on or in respect of its or their debt).2
          (s) Investment Company. Parent is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company,”
an Affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
          (t) Disclosure. The Loan Parties confirm that neither they nor, to
their knowledge, any Person acting on their behalf has provided Lender or its
agents or counsel with any information that the Loan Parties believe constitutes
material, non-public information, except insofar as the existence and terms of
the proposed transactions hereunder and the information contained herein or in
the other Loan Documents may constitute such information. The Loan Parties
understand and confirm that the Lender will rely on the foregoing
representations and warranties in effecting transactions in securities of
Parent. The Loan Parties acknowledge and agree that the Lender makes no
representations or warranties with respect to the transactions contemplated by
this Agreement.
          (u) U.S. Real Property Holding Corporation. None of the Loan Parties
is, or has ever been, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and
Parent shall so certify upon the request of Lender.
          (v) Foreign Corrupt Practices. No Loan Party nor any director,
officer, agent, employee or other Person acting on behalf of a Loan Party has,
in the course of its actions for, or on behalf of, a Loan Party (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee, except in each case as would not have a Material Adverse Effect.
     4. Affirmative Covenants Each Loan Party shall until repayment in full of
the Loan and termination of this Agreement:

9



--------------------------------------------------------------------------------



 



          (a) Conduct of Business and Maintenance of Existence and Assets.
Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any Company’s IP; (b) keep in full force and
effect its existence and comply in all material respects with the laws and
regulations governing the conduct of its business where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and (c) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof.
          (b) Violations. Promptly notify the Lender in writing of any violation
of any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to any Loan Party which could reasonably be expected
to have a Material Adverse Effect.
          (c) Payment of Indebtedness. Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Loan Party shall have provided for adequate reserves.
     5. Negative Covenants
     No Loan Party shall, until repayment in full of the Loan:
          (a) Merger, Consolidation, Acquisition and Sale of Assets.
               (i) Enter into any merger, consolidation or other reorganization
with or into any other Person or acquire all or a substantial portion of the
assets or equity interests of any Person or permit any other Person to
consolidate with or merge with it; provided however, that any Loan Party may
merge or consolidate into another Loan Party;
               (ii) Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except dispositions of inventory or obsolete equipment in
the ordinary course of business

10



--------------------------------------------------------------------------------



 



          (b) Creation of Liens. Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter acquired,
except Permitted Encumbrances.
          (c) Guarantees. Become liable upon the obligations or liabilities of
any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to the Lender) except the endorsement of checks in the ordinary course of
business.
          (d) Investments. Purchase or acquire obligations or equity interests
of, or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than one hundred eighty (180) days and a
published rating of not less than A-1 or P-1 (or the equivalent rating),
(c) certificates of time deposit and bankers’ acceptances having maturities of
not more than one hundred eighty (180) days and repurchase agreements backed by
United States government securities of a commercial bank if (i) such bank has a
combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof, and (e) investments by a Loan Party in a Loan Party.
          (e) Loans. Make advances, loans or extensions of credit to any Person,
except (a) advances, loans or extensions of credit to another Loan Party and
(b) with respect to the extension of commercial trade credit in the ordinary
course of business.
          (f) Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (i) Indebtedness to
the Lender; and (ii) Indebtedness owed by one Loan Party to another Loan Party.
          (g) Violations of Law. Violate any law, ordinance or regulation of any
governmental entity, except such violations which would not result, either
individually or in the aggregate, in a Material Adverse Effect.
     6. Conditions Precedent
     The agreement of the Lender to make the Loan is subject to the
satisfaction, or waiver by the Lender, of the following conditions precedent:
          (a) The Loan Parties shall have delivered to Lender the following Loan
Documents, duly executed by an authorized officer of each Loan Party;
               (i) The Note;
               (ii) The Security Agreement;

11



--------------------------------------------------------------------------------



 



               (iii) The Intellectual Property Security Agreement; and
               (iv) The Pledge Agreement.
          (b) The Lender shall have received copies of resolutions in form and
substance satisfactory to the Lender authorizing each Loan Party to (i) execute,
deliver, and perform the Loan Documents, and (ii) grant the security interests
in and Liens upon the collateral subject to the Loan Documents, in each case
certified by the secretary or other authorized representative of such Loan Party
as of the Closing Date and such certificate shall state that the resolutions
thereby certified have not been amended, revoked, or rescinded as of the date of
such certificate.
          (c) The Lender shall have received a copy of the certificate of
incorporation, certificate of formation, by-laws, limited liability company
agreement and other governing documents for each Loan Party, certified as
accurate and complete by the secretary or other authorized representative of
such Loan Party.
          (d) The Lender shall have received good standing certificates for each
Loan Party from each Loan Party’s jurisdiction of incorporation or formation.
          (e) The Lender shall have received an opinion of counsel to the Loan
Parties in form and substance satisfactory to the Lender.
          (f) The Lender shall have received (which, at the Loan Parties’
election, can be funded from the proceeds of the Loan) (i) the amount payable to
the Lender in connection with Parent’s indemnification obligation to date under
Section 4.7 of the Securities Purchase Agreement dated January 14, 2009 (the
“Securities Purchase Agreement”) by and between Parent and the Lender (which
payment shall not discharge Parent’s indemnification obligations thereunder with
respect to any additional expenses of Lender covered by the provisions thereof),
(ii) the amount payable to the Lender under Section 6.1 of the Securities
Purchase Agreement; (iii) the amount representing director fees due but not paid
to Donald Caldwell and Frederick Tecce, against delivery of the acknowledgments
set forth in Exhibit E to this Agreement, and (iv) the reimbursement of the
Lender’s fees and expenses in connection with the preparation and completion of
the Loan Documents (but not more than $15,000).
          (g) Parent shall deliver irrevocable written instructions to its
transfer agent to issue shares of Parent’s common stock to Frederick Tecce and
Donald Caldwell in respect of each such individual’s initial election as a
director of Parent and his service as a director in accordance with the Parent’s
board compensation policy. Such issuance shall be under Parent’s 2008 Equity
Compensation Plan.
          (h) All corporate, limited liability company proceedings, and all
documents, instruments, and other legal matters in connection with the
transactions contemplated by the Loan Documents shall be satisfactory in form
and substance to the Lender.

12



--------------------------------------------------------------------------------



 



     7. Events of Default
     The occurrence of any one or more of the following events shall constitute
an “Event of Default”:
          (a) Nonpayment. Failure by the Loan Parties to pay any principal or
interest on the Loan within three (3) days of the date when due, whether at
maturity or by reason of acceleration pursuant to the terms of this Agreement or
make any other payment, fee or charge provided for herein or in any other Loan
Document within three (3) days of the date when due;
          (b) Breach of Representation. Any representation or warranty made or
deemed made by any Loan Party in this Agreement, any other Loan Document or any
related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made;
          (c) Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any significant portion of any Loan Party’s
property;
          (d) Noncompliance. Except as otherwise provided for in Sections 7(a)
and (b), failure or neglect of any Loan Party to perform, keep or observe any
term, provision, condition, covenant herein contained, or contained in any other
Loan Document or any other agreement or arrangement, now or hereafter entered
into between any Loan Party and the Lender, which is not cured within ten
(10) days from receipt of notice of such occurrence given to the Loan Party in
accordance with this Section 7 and Section 10(e);
          (e) Judgments. Any judgment or judgments are rendered against any Loan
Party for an aggregate amount in excess of Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) or against all Loan Parties for an aggregate amount in
excess of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) and
(i) enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any such judgment results in the
creation of a Lien upon any of the collateral subject to the Loan Documents
(other than a Permitted Lien);
          (f) Bankruptcy. Any Loan Party shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such

13



--------------------------------------------------------------------------------



 



bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;
          (g) Inability to Pay. Any Loan Party shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
          (h) Lien Priority. Any Lien created under the Loan Documents for any
reason ceases to be or is not a valid and perfected Lien having a first priority
interest, subject to Permitted Liens;
          (i) Cross Default. A default of the obligations of any Loan Party
under any other agreement to which it is a party shall occur which has a
Material Adverse Effect and which default is not cured within any applicable
grace period;
          (j) Invalidity. Any material provision of this Agreement or any other
Loan Document shall, for any reason, cease to be valid and binding on any Loan
Party, or any Loan Party shall so claim in writing to the Agent or any Lender;
          (k) Defaults in Other Agreements. Any Loan Party shall (a) default in
any payment of principal of or interest on any other Indebtedness beyond any
period of grace with respect to such payment or (b) default in the observance of
any other covenant, term or condition contained in any agreement or instrument
pursuant to which such Indebtedness is created, secured or evidenced, if the
effect of such default is to cause the acceleration of any such Indebtedness
(whether or not such right shall have been waived).
     8. Lender’s Rights And Remedies After Default.
          (a) Rights and Remedies. Upon the occurrence of (i) an Event of
Default pursuant to Section 7(f), the Loan shall be immediately due and payable,
and (ii) any of the other Events of Default and at any time thereafter (such
default not having previously been cured), at the option of the Lender, the Loan
shall be immediately due and payable. Upon the occurrence and during the
continuance of any Event of Default (and subject to any applicable cure
periods), the Lender shall have the right to exercise any and all rights and
remedies provided for herein, under the other Loan Documents, under the Uniform
Commercial Code and at law or equity generally.
          (b) Lender’s Discretion. The Lender shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies the
Lender may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of the Lender’s rights hereunder or under the other Loan
Documents.
          (c) Setoff. In addition to any other rights which the Lender may have
under applicable law, upon the occurrence of an Event of Default hereunder, the
Lender

14



--------------------------------------------------------------------------------



 



shall have a right, upon notice to the Loan Parties, to apply any Loan Party’s
property held by the Lender to reduce the amounts due under the Loan.
          (d) Rights and Remedies not Exclusive. The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
          (e) Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Lender on account of the Loan or any other amounts outstanding under any
of the other Loan Documents may, at the Lender’s discretion, be paid over or
delivered as follows:
          FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Lender in connection with
enforcing its rights and the rights of the Lender under this Agreement and the
other Loan Documents;
          SECOND, to the payment of all of amounts due with respect to the Loan
consisting of accrued interest;
          THIRD, to the payment of the outstanding principal amount of the Loan;
          FOURTH, to all other obligations which shall have become due and
payable under the other Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “THIRD” above; and
          FIFTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.
     In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.
     9. Definitions. As used in this Agreement, the following terms have the
following meanings:
          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting a Loan Party
or any of its properties, or the Common Stock, or any officers, directors or key
employees of a Loan Party, before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

15



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, owns or controls such Person, is owned or controlled by
such Person, or is under common control with such Person. With respect to a
corporation, the term “Affiliate” shall also include such corporation’s senior
executive officers and its directors. With respect to a limited liability
company, the term “Affiliate” shall also include such company’s managers, senior
executive officers, and members.
          “Commission” means the Securities and Exchange Commission.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder.
          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable as of the date of determination.
          “Indebtedness” of a Person at a particular date shall mean all
obligations of such Person which in accordance with GAAP would be classified
upon a balance sheet as liabilities (except capital stock and surplus earned or
otherwise) and in any event, without limitation by reason of enumeration, shall
include all indebtedness, debt and other similar monetary obligations of such
Person whether direct or guaranteed, and all premiums, if any, due at the
required prepayment dates of such indebtedness, and all indebtedness secured by
a Lien on assets owned by such Person, whether or not such indebtedness actually
shall have been created, assumed or incurred by such Person. Any indebtedness of
such Person resulting from the acquisition by such Person of any assets subject
to any Lien shall be deemed, for the purposes hereof, to be the equivalent of
the creation, assumption and incurring of the indebtedness secured thereby,
whether or not actually so created, assumed or incurred.
          “Intellectual Property” shall mean any or all of the following and all
rights in, arising out of, or associated therewith: (a) all United States,
international and foreign registered patents and applications therefor and all
underlying patent rights, reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof; (b) all
inventions (whether patentable or not), ideas, processes, invention disclosures,
improvements, trade secrets, proprietary information, know-how, technology,
improvements, discoveries, technical data, customer lists, proprietary processes
and formulae, all source and object code, algorithms, architectures, structures,
display screens, layouts, development tools and all documentation and media
constituting, describing or relating to the above, including, without
limitation, manuals, memoranda and records; (c) all copyrights, copyrights
registrations and applications therefor, copyrightable material including
derivative works, revisions, transformations and adaptations, material that is
subject to non-copyright disclosure protections, and all other works of
authorship and designs (whether or not copyrightable), and all other rights

16



--------------------------------------------------------------------------------



 



corresponding thereto throughout the world; (d) all trade names, logos, trade
dress, common law trademarks and service marks, trademark and service mark
registrations and applications therefor throughout the world; (e) domain names;
(f) web sites and related content; (g) intellectual property rights acquired by
license or agreement; (h) damages or benefits derived from any action arising
out of or related to the foregoing, including laws controlling computer and
Internet rights; (i) all manuals, documentation and materials relating to the
above; and (j) any equivalent rights to any of the foregoing anywhere in the
world.
          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
          “Material Adverse Effect” means any of (i) a material adverse effect
on the legality, validity or enforceability of any Loan Document, (ii) a
material adverse effect on operations (including the results thereof), assets,
liabilities, business or condition (financial or otherwise) of a Loan Party, or
(iii) a material adverse impairment to any Loan Party’s ability to perform on a
timely basis its obligations under any Loan Document.
          “Permitted Lien” shall mean (a) Liens in favor of the Lender;
(b) Liens for taxes, assessments or other governmental charges not delinquent or
being contested in good faith and by appropriate proceedings and with respect to
which proper reserves have been taken by the Loan Parties; provided, that, a
stay of enforcement of any such Lien shall be in effect; (c) deposits or pledges
to secure obligations under worker’s compensation, social security or similar
laws, or under unemployment insurance; (d) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of Business; (e) Liens arising by virtue
of the rendition, entry or issuance against any Loan Party or any property of
any Loan Party, of any judgment, writ, order, or decree for so long as each such
Lien (i) is in existence for less than twenty (20) consecutive days after it
first arises or is being properly contested and (ii) is at all times junior in
priority to any Liens in favor of the Agent; (f) mechanics’, workers’,
materialmen’s or other like Liens arising in the ordinary course of business
with respect to obligations which are not due or which are being contested in
good faith by the applicable Loan Party; (g) Liens placed upon fixed assets
hereafter acquired to secure a portion of the purchase price thereof, provided
that any such lien shall not encumber any other property of any Loan Party
(whether structured as a purchase money security interest or a capital lease);
and (h) Liens identified in Exhibit F to this Agreement.

17



--------------------------------------------------------------------------------



 



          “Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, estate, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
          “Securities Act” means the Securities Act of 1933, as amended and the
rules and regulations promulgated by the Commission thereunder.
     10. Miscellaneous
          (a). Governing Law; Waiver of Jury Trial This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania applied to contracts to be performed wholly within the Commonwealth
of Pennsylvania. Any judicial proceeding brought by or against any Loan Party
with respect to any of the Loan, this Agreement, the other Loan Documents or any
related agreement may be brought in any court of competent jurisdiction in the
Commonwealth of Pennsylvania, United States of America, and, by execution and
delivery of this Agreement, each Loan Party accepts for itself and in connection
with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. Each Loan Party
hereby waives personal service of any and all process upon it and consents that
all such service of process may be made by registered mail (return receipt
requested) directed to the Parent at its address set forth in Section 10(e) and
service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America, or, at the
Lender’s option, by service upon Parent which each Loan Party irrevocably
appoints as such Loan Party’s Agent for the purpose of accepting service within
the Commonwealth of Pennsylvania. Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of the Lender to
bring proceedings against any Loan Party in the courts of any other
jurisdiction. Each Loan Party waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. Each Loan Party
waives the right to remove any judicial proceeding brought against such Loan
Party in any state court to any federal court. Any judicial proceeding by any
Loan Party against the Lender involving, directly or indirectly, any matter or
claim in any way arising out of, related to or connected with this Agreement or
any related agreement, shall be brought only in a federal or state court located
in the County of Delaware, Commonwealth of Pennsylvania.
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES AND THE
LENDER EACH WAIVE ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY, AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS

18



--------------------------------------------------------------------------------



 



AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
          (b) Entire Understanding. This Agreement and the documents executed
concurrently herewith contain the entire understanding between each Loan Party
and Lender and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof. Any promises, representations, warranties
or guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each Loan Party’s and Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and other Loan Documents and is not relying upon
oral representations or statements inconsistent with the terms and provisions of
this Agreement.
          (c) Successors and Assigns; Participations.
               (i) This Agreement shall be binding upon and inure to the benefit
of the Loan Parties, the Lender, all future holders of the Loan and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Lender.
               (ii) Each Loan Party acknowledges that Lender may at any time and
from time to time sell participating interests in the Loan to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant”).
               (iii) The Lender may sell, assign or transfer all or any part of
its rights under or relating to the Loan, this Agreement and the other Loan
Documents without the consent of the Loan Parties.
          (d) Application of Payments. The Lender shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of any collateral to any portion of the obligations under the Loan
Documents. To the extent that any Loan Party makes a payment or the Lender or
the Lender receives any payment or proceeds of any collateral for any Loan
Party’s benefit, which are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by the Lender.
          (e) Notice. Any notice or request hereunder may be given to any Loan
Party or to the Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of

19



--------------------------------------------------------------------------------



 



address under this Section. Any notice, request, demand, direction or other
communication (for purposes of this Section 10(e) only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Loan Agreement
shall be given or made by telephone or in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission. Any such
Notice must be delivered to the applicable parties hereto at the addresses and
numbers set forth under their respective names below in accordance with any
subsequent unrevoked Notice from any such party that is given in accordance with
this Section 10(e) Any Notice shall be effective:
               (i) In the case of hand-delivery, when delivered;
               (ii) If given by mail, four days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested;
               (iii) In the case of a telephonic Notice, when a party is
contacted by telephone, if delivery of such telephonic Notice is confirmed no
later than the next Business Day by hand delivery, a facsimile or electronic
transmission, or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
               (iv) In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
               (v) In the case of electronic transmission, when actually
received; and
               (vi) If given by any other means (including by overnight
courier), when actually received.
          If to the Lender, at:
The Co-Investment Fund II, L.P.
Five Radnor Corporate Center
Suite 555
100 Matsonford Road
Radnor, PA 19087
Facsimile: (610) 971-2062
Email: badamsky@xacp.com
with a copy to:
Buchanan Ingersoll & Rooney, PC

20



--------------------------------------------------------------------------------



 



Two Liberty Place, Suite 3200
Philadelphia, PA 19102
Attention: Brian S. North, Esquire
Facsimile: (215) 665-8760
Email: brian.north@bipc.com
          (ii) If to any Loan Party, at:
Health Benefits Direct Corporation
150 N. Radnor-Chester Road, Radnor, PA 19087
Facsimile: (484) 654-2212
Attn: Anthony R. Verdi
Email: averdi@healthbenefitsdirect.com
with a copy to
Morgan, Lewis & Bockius LLP
1701 Market Street, Philadelphia, PA 19103
Facsimile:(215) 963-5001
Email: jmckenzie@morganlewis.com
Attn: James W. McKenzie, Jr., Esq.
          (f) Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
          (g) Expenses. All costs and expenses including reasonable attorneys’
fees and disbursements incurred by the Lender (a) in all efforts made to enforce
payment of the Loan or any other obligation under the Loan Documents or effect
collection of any collateral under the Loan Documents, or (b) in defending or
prosecuting any actions or proceedings arising out of or relating to the
Lender’s transactions with any Loan Party, shall be paid by the Loan Parties
promptly after request by the Lender.
          (h) Injunctive Relief. Each Loan Party recognizes that, in the event
any Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to the Lender; therefore, the Lender, if the Lender so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving that actual damages are not an
adequate remedy.

21



--------------------------------------------------------------------------------



 



          (i) Consequential Damages. Neither the Lender, nor any agent or
attorney for it, shall be liable to any Loan Party (or any Affiliate of any such
Person) for indirect, punitive, exemplary or consequential damages arising from
any breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Loan or as a result of any transaction
contemplated under this Agreement or any other Loan Document.
          (j) Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
          (k) Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission, email, or pdf shall be deemed to
be an original signature hereto.
          (l) Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
          (m) Joint and Several Liability.
               (i) The Loan Parties agree that their obligations under this
Agreement and the other Loan Documents shall be joint and several, and each Loan
Party shall make payment of the Loan by acceleration or otherwise, and such
obligation and liability on the part of each Loan Party shall in no way be
affected by any extensions, renewals and forbearance granted by Lender to any
Loan Party, failure of the Lender to pursue or preserve its rights against any
Loan Party, the release by the Lender of any collateral now or thereafter
acquired from any Loan Party, and such agreement by each Loan Party to pay upon
any notice issued pursuant thereto is unconditional and unaffected by prior
recourse by the Lender to the other Loan Parties or any collateral for such Loan
Party’s obligations or the lack thereof. Each Loan Party waives all suretyship
defenses.
          (b) Each Subsidiary agrees that if such joint and several liability
hereunder or under the other Loan Documents, or any Liens securing such joint
and several liability, would, but for the application of this sentence, be
unenforceable under applicable law, such joint and several liability and each
such Lien shall be valid and enforceable to the maximum extent that would not
cause such joint and several liability or such Lien to be unenforceable under
applicable law, and such joint and several liability and such Lien shall be
deemed to have been automatically amended at all relevant times.

22



--------------------------------------------------------------------------------



 



          (c) Each Subsidiary hereby unconditionally and irrevocably agrees it
will contribute, to the maximum extent permitted by law, such amounts to each
other Subsidiary and the Parent so as to maximize the aggregate amount paid to
the Lender under or in connection with the Loan Documents.
[Signature pages follow.]

23



--------------------------------------------------------------------------------



 



WITNESS the due execution of this Loan Agreement as of the day and year first
above written.

            HEALTH BENEFITS DIRECT CORPORATION
            Name:   Anthony R. Verdi      Title:   Chief Financial Officer and
Chief Operating Officer     

            HBDC II, INC.
            Name:   Anthony R. Verdi      Title:   President     

            INSPRO TECHNOLOGIES, LLC
            Name:   Robert J. Oakes      Title:   President and Chief Executive
Officer     

[Signature page to Loan Agreement.]

 



--------------------------------------------------------------------------------



 



            INSURANCE SPECIALIST GROUP INC.
            Name:   Anthony R. Verdi      Title:   President     

            INSURINT CORPORATION
            Name:   Anthony R. Verdi      Title:   President     

            PLATINUM PARTNERS, LLC
            Name:   Anthony R. Verdi      Title:   President     

[Signature page to Loan Agreement.]

 



--------------------------------------------------------------------------------



 



            THE CO-INVESTMENT FUND II, L.P.

    By:   Co-Invest Management II, L.P.
its General Partner     By:   Co-Invest II Capital Partners, Inc.
its General Partner             By:           Name:           Title:        

[Signature page to Loan Agreement.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3(j)
Supplement disclosure regarding Labor Relations
On April 28, 2009 the attorney for Alvin H. Clemens, the Company’s former CEO
and former Chairman of the Board of Directors, sent a letter addressed to the
Company’s general counsel that alleged, among other things, that Mr. Clemens’s
letter of resignation, dated March 31, 2008, was “procured by fraudulent and/or
negligent misrepresentations,” that HBDC did not “honor its commitment to agree
to a new employment agreement with Mr. Clemens within 15 days” of March 31,
2008, and that the terms of Mr. Clemens’s March 31, 2008 resignation letter were
“materially breached by HBDC in numerous respects.” The Company is not aware of
any litigation or claim filed against the Company by Mr. Clemens in connection
with this matter. The Company believes Mr. Clemens’s allegations are without
merit. The April 28, 2009 letter was distributed to all members of the Company’s
Board of Directors.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3(p)
Intellectual Property
     1. Patents:

                                              U.S. Patent       Application /  
      Description   Serial Number     Number     Registration Date     Comments
 
Systems and Methods for Marketing and Supplying Health Care Benefits and Life
Insurance to Consumers
    11/477,844     None   June 2006   Filed application (USA)
 
                               
Systems and Methods for Collecting Information for Benefit Applications
Associated with Different Benefit Providers
    12/217,980     None   July 2008   Filed application (USA)
 
                               
Systems and Methods for Displaying Quotes From Benefits Providers Having
Underwriting Criteria That Do Not Exclude Coverage For Benefits That Are the
Subject of a Quote Request
    12/217,919     None   July 2008   Filed application (USA)
 
                               
Systems and Methods for Applying Rate-Ups, Exclusions and Riders During
Application
    12/218,006     None   July 2008   Filed application (USA)
 
                               
System and Method for Recording Information in Online Session
    61/174,162     None   April 2009   Filed application(USA)
 
                               
System and Method for Recording Information in Online Session
    61/215,070     None   April 2009   Filed application(USA)

     2. Trademarks:

                                      Application       Registration      
Application /         Description   Number     Number     Registration Date    
Comments  
INSURINT
    77023629     None   October 2006   Filed application (USA)
 
                               
INSURINT INSURANCE INTELLIGENCE
    77023621     None   October 2006   Filed application (USA)
 
                               
INSURANCE INTELLIGENCE
    77023626     None   October 2006   Filed application (USA)

 



--------------------------------------------------------------------------------



 



     3. Copyrights:

                      Application   Registration   Application /     Description
  Number   Number   Registration Date   Comments
InsPro Enterprise Insurance Software User’s Guides
  1-214100791   None   July 2009   Application (USA)
 
               
InsPro EnterpriseInsurance Software
  1-210355411   None   July 2009   Application (USA)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Secured Promissory Note

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Acknowledgments
Agreed and Acknowledged:
     I herby authorize Health Benefits Direct Corporation to pay the $24,500
cash component of my director compensation pertaining to my membership on Health
Benefits Direct Corporation’s board of directors through the Closing Date to The
Co-Investment Fund II, L.P. and authorize The Co-Investment Fund II, L.P. to net
my director compensation of $24,500 from loan proceeds paid to Health Benefits
Direct Corporation.
     I acknowledge the above $24,500 is taxable compensation to me and
understand that Health Benefits Direct Corporation will report this amount to me
and to the IRS on form 1099.
 
Donald R. Caldwell

 



--------------------------------------------------------------------------------



 



Agreed and Acknowledged:
     I herby authorize Health Benefits Direct Corporation to pay the $26,000
cash component of my director compensation pertaining to my membership on Health
Benefits Direct Corporation’s board of directors through the Closing Date to The
Co-Investment Fund II, L.P. and authorize The Co-Investment Fund II, L.P. to net
my director compensation of $26,000 from loan proceeds paid to Health Benefits
Direct Corporation.
     I acknowledge the above $26,000 is taxable compensation to me and
understand that Health Benefits Direct Corporation will report this amount to me
and to the IRS on form 1099.
 
Frederick Tecce

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Existing Permitted Liens
Liens arising under the leases listed on the attached list.

 